Citation Nr: 0828441	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-03 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine with 
degenerative disc disease at L5-S1 and lumbosacral strain for 
the period from April 12, 2005, to May 17, 2007.

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbar spine with 
degenerative disc disease at L5-S1 and lumbosacral strain for 
the period beginning on and after May 18, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1993 to June 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which increased the disability rating for the veteran's back 
disability from 10 percent to 20 percent.

In a June 2007 rating decision, the RO granted an increased 
disability rating of 40 percent, effective May 18, 2007.

In April 2007, the veteran testified at a personal hearing 
before a Decision Review Officer at the Waco RO.  A 
transcript of this hearing has been prepared and associated 
with the claims folder.


FINDINGS OF FACT

1.  For the period from April 12, 2005, to May 17, 2007, the 
veteran's lumbar spine disability is manifested by limitation 
of function due to painful motion.

2.  For the period on and after May 18, 2007, the veteran's 
lumbar spine disability is manifested by limitation of 
flexion to 50 degrees, pain, and functional limitation.


CONCLUSIONS OF LAW

1.  For the period from April 12, 2005, to May 17, 2007, the 
criteria for a rating in excess of 20 percent for a 
disability of the lumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 
5237, 5243 (2007).

2.  For the period on and after May 18, 2007, the criteria 
for a rating in excess of 40 percent for a disability of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Codes 5237, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters 
 
The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidence development letters dated in August 2004 and 
April 2005, in which the RO advised the appellant of the 
evidence needed to substantiate his increased rating claim. 
The appellant was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  In a March 2006 letter, the veteran was advised as to 
the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claim, 
pursuant to the Court's holding in Dingess, supra. 

In the recent decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, 38 U.S.C. § 5103(a) notice must meet 
the following four part test: 
 
(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 
 
(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 
 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 
 
(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 
 
In this case, the notice letters discussed above satisfied 
elements (1), (2), and (4), but they did not advise the 
veteran of the particular diagnostic code under which his 
disability was rated. 
 
The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 
 
Although the notice letters did not provide the specific 
diagnostic codes applicable to the veteran's disabilities, 
the record reflects that he was advised of these codes in a 
Statement of the Case (SOC) dated in December 2006.  As he 
received the rating criteria, and because the notice letters 
provided to the veteran over the course of the appeal 
otherwise met the requirements of VCAA, the Board finds that 
the veteran was essentially provided all information 
necessary for a reasonable person to understand what evidence 
and/or information was necessary to substantiate his claims.  
The record also reflects that the veteran testified at a 
personal hearing and has otherwise had a meaningful 
opportunity to participate in the development of his claims.  
Therefore, the Board concludes that the veteran is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders, supra.. 
 
As to the possible post-adjudication timeliness of the notice 
letter from March 2006, the Board notes that the veteran's 
claim was subsequently readjudicated by the RO following the 
issuance of the letter in the December 2006 SOC, the June 
2007 rating decision, and the June 2007 and July 2007 
Supplemental Statements of the Case (SSOC).  Thus, the Board 
finds any error with respect to the timeliness of this notice 
to be harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 
 
The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to this issue has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  Of record are the veteran's VA 
treatment records, private medical records, and VA 
examination reports from March 2006 and May 2007. 
 
In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible by obtaining evidence relevant 
to the veteran's claim.  38 U.S.C.A. §§ 5103 and 5103A. 
 
II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2007). 
 
The appellant's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

For the period from April 12, 2005, to May 17, 2007, the 
appellant's service-connected degenerative joint disease of 
the lumbar spine with degenerative disc disease at L5-S1 and 
lumbosacral strain was rated as 20 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5010-5237 (2007).  For the 
period on and after May 18, 2007, this disability has been 
assigned a 40 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5243 (2007).  These ratings reflect 
limitation of motion caused by traumatic arthritis, as 
reflected by the built-up diagnostic codes assigned by the 
RO, DCs 5010-5237 and 5010-5243.  He essentially contends 
that higher ratings are warranted. 

Disabilities of the spine are rated under the general rating 
formula for diseases and injuries of the spine.  This formula 
applies to disabilities of the spine, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.   In relevant part, a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 
 
 A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2007). 
 
Under DC 5243, intervertebral disc syndrome is to be 
evaluated either under the general rating formula for 
diseases and injuries of the spine or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes.  For intervertebral disc syndrome manifested by 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted; with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, a 40 percent 
evaluation is warranted; with incapacitating episodes lasting 
at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
increased evaluation for the veteran's lumbar spine 
disability for the period from April 12, 2005, to May 17, 
2007.  The Board has considered the veteran's subjective 
complaints of pain and limitation of motion, as well as the 
objective findings of pain on motion that have been 
demonstrated during physical examination.  However, the Board 
essentially finds that these symptoms are already 
contemplated by the 20 percent rating assigned under the 
general rating schedule.

In reaching this conclusion, the Board finds the most 
probative evidence of record to be the March 2006 VA 
examination report.  The veteran described his pain as being 
a dull ache, which becomes a tight ache every morning after 
getting out of bed and after sitting for longer than an hour 
or an hour and a half.  He described the intensity of the 
pain as being 2-3 out of 10 in the morning and 6-7 out of 10 
with stiffness after sitting a long time.  He noted that he 
takes Ultram, which helps with the pain.  The veteran stated 
that the symptoms were constant with no period of flare-up.  
The veteran did not use a cane or a brace.  He described the 
pain as beginning after twenty minutes of standing up long or 
walking long.  The examiner noted that the veteran was 
working as a construction inspector, but he quit because this 
job required a lot of standing up, which bothered his low 
back.  

The veteran's range of motion was noted to be normal.  The 
examiner noted that there was pain at the end of flexion and 
at the end of right rotation.  There was no reduced range of 
motion or spine function following repetitive flexion.  There 
was no tenderness or spasm or weakness.  The veteran's gait 
was normal with no guarding.  There was no postural 
abnormality, ankylosis, or abnormality of musculature.  The 
neurological examination was normal.  The veteran was 
diagnosed with lumbosacral strain, degenerative joint disease 
of L5-S1 with grade I spondylolisthesis.  The examiner stated 
that this condition did not render the veteran unemployable 
for occupations not requiring prolonged standing up or 
prolonged ambulation.  It was noted that the veteran should 
avoid heavy lifting due to his grade one spondylolisthesis.  

The Board notes that while the March 2006 examination 
findings do not strictly satisfy the 20 percent rating 
requirements noted above, the RO assigned the veteran a 20 
percent rating based on his pain and functional limitations.  
Because functional loss due to pain is an appropriate 
consideration under DeLuca, the Board finds that the 20 
percent rating is warranted for the period from April 12, 
2005, to May 17, 2007.  

The veteran has stated that his back pain radiates down into 
his knees.  The Board has considered whether a separate 
rating is warranted under the provisions of 38 C.F.R. § 
4.121a, DC 8520 (2007) as analogous to impairment of the 
sciatic nerve.  Under DC 8520, pertaining to paralysis of the 
sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  However, the 
neurological testing conducted during the March 2006 
examination was normal, and the Board believes that the 
veteran's subjective complaints of pain are analogous with no 
more than slight paralysis of the sciatic nerve, which 
warrants noncompensable ratings for either extremity.  
 
Having found that veteran's lumbar spine disability is 
properly rated as 20 percent disabling for the period from 
April 12, 2005, to May 17, 2007, the Board now turns to 
whether the veteran should receive a rating in excess of 40 
percent on and after May 18, 2007.  The Board finds the May 
2007 VA examination report to be the most probative evidence 
of record in determining the proper disability rating.

The May 2007 examination report describes the veteran's pain 
level at 10 out of 10.  The veteran described this pain as 
being constant.  He noted that taking 50 mg of Tramadol 
brought relief.  The veteran stated that flare-ups occurred 
with sitting or standing for more than 20 minutes, although 
he did not have incapacitating episodes.  The veteran was not 
using any assistive devices.  He was not wearing a lumbar 
brace, and there was no unsteadiness or falls.  His 
ambulation was limited to less than one mile.  The examiner 
noted that the veteran was self-sufficient in activities of 
daily living, but that he was unable to participate in 
recreational activities.  Driving tolerance was limited, and 
the veteran was limited in bending and lifting.  

On physical examination, the veteran's spine was symmetrical, 
his posture was guarded, and his gait was antalgic.  Forward 
flexion was to 50 degrees with pain throughout.  Extension 
was 15 degrees with relief of pain with this range of 
movement.  Bilateral flexion and rotation were 15 degrees 
with end-range pain.  There was additional limitation or pain 
with repetitive use times three.  However, there was no 
change in range of motion.  There was no paralumbar spasm, 
but there was paralumbar muscle guarding, which was more 
severe on the right side than on the left side.  There was no 
postural abnormality, ankylosis, or abnormality of 
musculature.  Neurological examination revealed that 
sensation was intact in both lower extremities.  Muscles were 
normal in tone and in strength.  Deep tendon reflexes were 
symmetrical.  There were no periods of incapacitation during 
the past twelve months.  

The veteran was diagnosed with degenerative joint disease of 
the lumbar spine with resultant moderately severe lumbosacral 
strain, L5-S1 degenerative disc disease, old compression 
injury, anterior wedging at T10-T11.  There was no additional 
limitation of joint function caused by pain, fatigue, 
weakness, lack of endurance, and incoordination.  

As noted above, the veteran's lumbar spine is assigned a 40 
percent rating under DC 5243.  The Board notes that this 
rating was assigned based on the veteran's pain and 
functional limitation, even though the veteran's forward 
flexion was limited to 50 degrees rather than the 30 degrees 
required under the general rating schedule.  

In order to receive a higher rating under the general rating 
schedule, the veteran would have to demonstrate unfavorable 
ankylosis of the spine.  The May 2007 examination report 
expressly noted that there was no ankylosis.  Therefore, a 
disability rating in excess of 40 percent is not warranted 
from May 18, 2007.  

As with the earlier period on appeal, no neurological 
complaints were reported by the veteran; however, and the 
Board believes that the veteran's complaints remains 
consistent with no more than slight paralysis of the sciatic 
nerve, which warrants noncompensable ratings for either 
extremity under Diagnostic Code 8520. 
 
The veteran reported no period of incapacitation over the 
prior twelve months, and incapacitation is not noted in his 
remaining medical records.  Therefore, an increased rating 
under the criteria based on incapacitating episodes is not 
warranted.

In summary, for the reasons and bases set forth above, the 
Board finds that the criteria for an evaluation in excess of 
20 percent for degenerative joint disease of the lumbar spine 
with degenerative disc disease at L5-S1 and lumbosacral 
strain for the period from April 12, 2005, to May 17, 2007, 
are not met.  Similarly, the Board also finds that the 
criteria for an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbar spine with 
degenerative disc disease at L5-S1 and lumbosacral strain for 
the period beginning on and after May 18, 2007, are not met.




ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine with 
degenerative disc disease at L5-S1 and lumbosacral strain for 
the period from April 12, 2005, to May 17, 2007, is denied.

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbar spine with 
degenerative disc disease at L5-S1 and lumbosacral strain for 
the period beginning on and after May 18, 2007, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


